FACTORING AND SECURITY AGREEMENT

THIS FACTORING AND SECURITY AGREEMENT is made as of October 21, 2010 by and
between Groveware Technologies LTD (“Seller”) and 1549534 Alberta Inc dba
iFactor (“Purchaser”).

1. Terms, Definitions and Index to Definitions. The following terms used herein
shall have the following meaning. All capitalized terms not herein defined shall
have the meaning set forth in the Uniform Commercial Code:

1.1. “Active Account Debtor” – An Account Debtor of Seller which owes a
Purchased Account to Purchaser.

1.2. “Advance Rate” – 80% .

1.3. “Average Unused Portion of Maximum Amount” - the Maximum Amount less the
average Net Funds Employed that were outstanding during the immediately
preceding month.

1.4. “Avoidance Claim” - any claim that any payment received by Purchaser is
avoidable under the Bankruptcy Code or any other debtor relief statute.

1.5. “Clearance Days” – up to five banking days.

1.6. “Closed” - a Purchased Account is closed upon receipt of full payment by
Purchaser from a Payor or from the Seller (including its being charged to the
Reserve Account).

1.7. “Collateral”- all Seller’s now owned and hereafter acquired Accounts,
Chattel Paper, Inventory, Equipment, Instruments, Investment Property,
Documents, Letter of Credit Rights, Commercial Tort Claims, and General
Intangibles.

1.8. “Complete Termination” – Complete Termination occurs upon satisfaction of
the following conditions:

1.8.1. Payment in full of all Obligations of Seller to Purchaser;

1.8.2. If Purchaser has issued or caused to be issued guarantees, promises, or
letters of credit on behalf of Seller, acknowledgement from any beneficiaries
thereof that Purchaser or any other issuer has no outstanding direct or
contingent liability therein.

1.8.3. Seller has executed and delivered to Purchaser a general release in the
form of Exhibit 1.8.3.

attached hereto.

1.9. “Eligible Account” - an Account that is acceptable for purchase as
determined by Purchaser in the exercise of its reasonable sole credit or
business judgment.

1.10. “Events of Default” - see Section 17.1.

 

 

1.11. “Exposed Payments” – payments received by Purchaser from or for the
account of a Payor that has become subject to a bankruptcy proceeding, to the
extent such payments cleared the Payor’s deposit account within ninety days of
the commencement of said bankruptcy case.

1.12. “Face Amount” - the face amount due on an Account at the time of purchase.

1.13. “Factoring Fee” - the Factoring Fee Percentage multiplied by the Face
Amount of a Purchased Account.

1.14. “Factoring Fee Percentage” – 5 %.

1.15. “Governing Jurisdiction”: - Province of Alberta, Canada.

1.16. “Initial Factoring Fee Period” – One month from the Purchase Date.

1.17. “Incremental Factoring Fee” – The Face Amount of a Purchased Account
multiplied by the Incremental Factoring Fee Percentage.

1.18. “Incremental Factoring Fee Percentage” - 0.1% per day.

1.19. “Invoice” - the document that evidences or is intended to evidence an
Account. Where the context so requires, reference to an Invoice shall be deemed
to refer to the Account to which it relates.

1.20. “Late Charge” -0.15 % percent per day.

1.21. “Late Payment Date” – 120 days from the date on which a Purchased Account
was Purchased.

1.22. “Maximum Amount” - $_ .

1.23. “Minimum Advance Amount” - $1,000.00. .

1.24. “Minimum Funding Fee” - $100.00. .

1.25. “Misdirected Payment Fee” - 15% of the amount of any payment (but in no
event less than $1,000) on account of a Purchased Account (and, after the
occurrence of an Event of Default, payments on accounts of any Account) which
has been received by Seller and not delivered in kind to Purchaser on the next
business day following the date of receipt by Seller, or 30% of the amount of
any such payment which has been received by Seller as a result of any action
taken by Seller to cause such payment to be made to Seller.

1.26. “Obligations” - all present and future obligations owing by Seller to
Purchaser whether arising hereunder or otherwise, and whether arising before,
during or after the commencement of any bankruptcy case in which Seller is a
Debtor.

1.27. “Parties” - Seller and Purchaser.

2

 

 1.28. “Payor” - An Account Debtor or other obligor on an Account, or entity
making payment thereon for the account of such party.

1.29. “Purchase Date” - the date on which Purchaser has received written
confirmation from the Account Debtor that an Account will be paid to the
Purchaser without setoff, defense, counterclaim or recoupment.

1.30. “Purchase Price” - the Face Amount of a Purchased Account.

1.31. “Purchased Accounts” - Accounts purchased hereunder which have not been
Closed.

1.32. “Repurchased” - an Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount.

1.33. “Required Reserve Amount” - the Reserve Percentage multiplied by the
unpaid balance of Purchased Accounts

1.34. “Reserve Account” - a bookkeeping account on the books of the Purchaser
representing the portion of the Purchase Price which has not been paid by
Purchaser to Seller, maintained by Purchaser to ensure Seller's performance with
the provisions hereof.

1.35. “Reserve Percentage” -20%.

1.36. “Reserve Shortfall” - the amount by which the Reserve Account is less than
the Required Reserve Amount.

1.37. “Schedule of Accounts” - a form supplied by Purchaser from time to time
wherein Seller lists such of its Accounts as it requests that Purchaser purchase
under the terms of this Agreement.

1.38. “Term” – A one year period , computed from the date hereof.

1.39. “Termination Date” – The earlier of (i) the Early Termination Date, or
(ii) the end of the last Term which was not followed by an extension or renewal
under Section 20.

hereof.

1.40. “Termination Notice” – See Section 20.2.

 

1.41. “Termination Notice Period” – See Section 20.2.

 

1.42. “UCC” – The applicable version of the Uniform Commercial Code.

1.43. “Unused Line Fee” - _ % percent per annum of the Average Unused Portion of
the Maximum Amount.

3

 



2. Sale; Purchase Price; Billing

2.1. Assignment and Sale.

2.1.1. Seller shall offer to sell to Purchaser as absolute owner, with full
recourse, such of Seller's Accounts as are listed from time to time on Schedules
of Accounts.

2.1.2. Each Schedule of Accounts shall be accompanied by such documentation
supporting and evidencing the Account, as Purchaser shall from time to time
request.

2.1.3. Purchaser may, but need not purchase from Seller such Accounts as
Purchaser determines to be Eligible Accounts.

2.1.4. Purchaser does not intend to purchase any Account which will cause the
unpaid balance of Purchased Accounts to exceed the Maximum Amount .

2.1.5. Purchaser shall pay the Purchase Price, of any Purchased Account, less
any amounts due to Purchaser from Seller, within two (2) business days of the
Purchase Date, whereupon the Accounts shall be deemed purchased hereunder.

2.1.6. Notwithstanding anything to the contrary contained herein, Purchaser
shall not make any payment to Seller in an amount less than the Minimum Advance
Amount, except upon the request of Seller, whereupon Seller shall pay the
Minimum Funding Fee to Purchaser.

2.2. Billing.

2.2.1. Purchaser may send a monthly statement to all Payors itemizing their
account activity during the preceding billing period. All Payors will be
instructed to make payments to Purchaser.

3. Reserve Account.

3.1. Seller shall pay to Purchaser on demand the amount of any Reserve
Shortfall.

3.2. Purchaser shall pay to Seller any amount by which the Reserve Account
exceeds the Required Reserve Amount on the 15th and the last business day of
each month . Upon termination of this Agreement or upon the occurrence of any
Event of Default, whether or not cured or waived, these payments by Purchaser to
Seller shall be made no more frequently than once a month.

3.3. Purchaser may charge the Reserve Account with any Obligation.

3.4. Purchaser may pay any amounts due Seller hereunder by a credit to the
Reserve Account.

4. Exposed Payments.

4

 



4.1. Upon termination of this Agreement Seller shall pay to Purchaser (or
Purchaser may retain), to hold in a non-segregated non-interest bearing account
the amount of all Exposed Payments (the “Preference Reserve”).

4.2. Purchaser may charge the Preference Reserve with the amount of any Exposed
Payments that Purchaser pays to the bankruptcy estate of the Payor that made the
Exposed Payment, on account of a claim asserted under Section 547 of the
Bankruptcy Code.

4.3. Purchaser shall refund to Seller from time to time that balance of the
Preference Reserve for which a claim under Section 547 of the Bankruptcy Code
can no longer be asserted due to the passage of the statute of limitations,
settlement with the bankruptcy estate of the Payor or otherwise.

5. Authorization for Purchases.

5.1. Subject to the terms and conditions of this Agreement, Purchaser is
authorized to purchase Accounts upon telephonic, facsimile or other instructions
received from anyone purporting to be an officer, employee or representative of
Seller.

6. Fees and Expenses.

6.1. Seller shall pay to Purchaser:

6.1.1. Factoring Fee. The Factoring Fee, due when a Purchased Account is Closed.

6.1.2. Incremental Factoring Fee. The Incremental Factoring Fee computed from
the end of the Initial Fee Period until it has been Closed at which time the fee
shall be due.

6.1.3. Unused Line Fee. The Unused Line Fee monthly, in arrears on the first day
of each month following the accrual thereof.

6.1.4. Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its
accrual. It is recognized that the costs imposed upon Purchaser by the Seller’s
action or inaction resulting in the imposition of this fee are difficult to
ascertain, and this fee represents the good faith effort to compensate Purchaser
without imposing upon the parties the expensive burden of litigating that cost,
and is the agreed liquidated damages with result therefrom.

6.1.5. Early Termination Fee. In the event that Seller elects to terminate this
Agreement pursuant to Section 20.2. without providing the Termination Notice to
Purchaser, an Early Termination Fee computed as three times the total fees
earned by Purchaser hereunder during the month in which Purchaser earned the
highest fees hereunder.

6.1.6. Late Charge. The Late Charge, on demand, on all past due amounts due from
Seller to Purchaser hereunder.

5

 

6.1.7. Out-of-pocket Expenses. The out-of-pocket expenses directly incurred by
Purchaser in the administration of this Agreement such as wire transfer fees,
postage and audit fees. Seller shall not be required to pay for more than four
audits per twelve-month period.

7. Repurchase Of Accounts.

7.1. Purchaser may require that Seller repurchase, by payment of the then unpaid
Face Amount thereof, together with any unpaid fees relating to the Purchased
Account on demand, or, at Purchaser's option, by Purchaser's charge to the
Reserve Account:

7.1.1. Any Purchased Account, the payment of which has been disputed by the
Payor or the Account Debtor obligated thereon, Purchaser being under no
obligation to determine the bona fides of such dispute;

7.1.2. Any Purchased Account regarding which Seller has breached any warranty as
set forth in the Section 14.1.4.

 

7.1.3. Any Purchased Account owing from an Account Debtor or Payor which (i) in
Purchaser’s reasonable credit judgment has become insolvent or (ii) which has
indicated an inability or unwillingness to pay the Purchased Account when due;

7.1.4. All Purchased Accounts upon the occurrence of an Event of Default, or
upon the termination date of this Agreement; and

7.1.5. Any Purchased Account that remains unpaid beyond the Late Payment Date.

8. Security Interest.

8.1. As collateral securing the Obligations, Seller grants to Purchaser a
continuing first priority security interest in the Collateral.

8.2. Notwithstanding the creation of this security interest, the relationship of
the parties shall be that of Purchaser and Seller of accounts, and not that of
lender and borrower.

9. Clearance Days.

9.1. For all purposes under this Agreement, Clearance Days will be added to the
date on which Purchaser receives any payment.

10. Authorization to Purchaser.

10.1. Seller irrevocably authorizes Purchaser at Seller's expense, to exercise
at any time any of the following powers until all of the Obligations have been
paid in full:

10.1.1. Receive, take, endorse, assign, deliver, accept and deposit, in the name
of Purchaser or Seller, proceeds of any Collateral;

6

 

10.1.2. Take or bring, in the name of Purchaser or Seller, all steps, actions,
suits or proceedings deemed by Purchaser necessary or desirable to effect
collection of or other realization upon Purchaser’s Accounts;

10.1.3. With respect to any of the following established or issued for the
benefit of Seller, either individually or as a member of a class or group, file
any claim under (i) any bond or (ii) under any trust fund.

10.1.4. Pay any sums necessary to discharge any lien or encumbrance which is
senior to Purchaser's security interest in any assets of Seller, which sums
shall be included as Obligations hereunder, and in connection with which sums
the Late Charge shall accrue and shall be due and payable;

10.1.5. File in the name of Seller or Purchaser or both:

(a) Mechanics lien or related notices, or

(b) Claims under any payment bond, in connection with goods or services sold by
Seller in connection with the improvement of realty;

10.1.6. Notify any Payor obligated with respect to any Account, that the
underlying Account has been assigned to Purchaser by Seller and that payment
thereof is to be made to the order of and directly and solely to Purchaser;

10.1.7. Communicate directly with Seller’s Payors to verify the amount and
validity of any Account created by Seller.

10.1.8. After an Event of Default:

(a) Change the address for delivery of mail to Purchaser and to receive and open
mail addressed to Seller;

(b) Extend the time of payment of, compromise or settle for cash, credit, return
of merchandise, and upon any terms or conditions, any and all Accounts and
discharge or release any Account Debtor or other obligor (including filing of
any public record releasing any lien granted to Seller by such Account Debtor),
without affecting any of the Obligations;

10.1.9. File any initial financing statements and amendments thereto that:

(a) Indicate the collateral as all assets of the Seller or words of similar
effect, regardless of whether any particular asset comprised in the collateral
falls within the scope of Article 9 of the UCC, or as being of an equal or
lesser scope or with greater detail;

(b) Contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Seller is an organization, the type of
organization, and any organization identification number issued to the Seller
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the collateral relates; and

7

 

(c) Contain a notification that the Seller has granted a negative pledge to the
Purchaser, and that any subsequent lienor may be tortuously interfering with
Purchaser’s rights;

10.1.10. Advise third parties that any notification of Seller’s Account Debtors
will interfere with Purchaser’s collection rights.

10.1.11. File any Correction Statement in the name of Seller under Section 9-518
of the Uniform Commercial Code that Purchaser reasonably deems necessary to
preserve its rights hereunder.

10.2. Seller authorizes Purchaser to accept, endorse and deposit on behalf of
Seller any checks tendered by an Account Debtor “in full payment” of its
obligation to Seller. Seller shall not assert against Purchaser any claim
arising therefrom, irrespective of whether such action by Purchaser effects an
accord and satisfaction of Seller's claims, under §3-311 of the Uniform
Commercial Code, or otherwise.

11. ACH Authorization.

11.1. In order to satisfy any of the Obligations, Seller authorizes Purchaser to
initiate electronic debit or credit entries through the ACH system to any
deposit account maintained by Seller.

12. Covenants By Seller.

12.1. After written notice by Purchaser to Seller, and automatically, without
notice, after an Event of Default, Seller shall not (a) grant any extension of
time for payment of any of its Accounts, (b) compromise or settle any of its
Accounts for less than the full amount thereof, (c) release in whole or in part
any Payor, or (d) grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of the Accounts.

12.2. From time to time as requested by Purchaser, at the sole expense of
Seller, Purchaser or its designee shall have access, during reasonable business
hours if prior to an Event of Default and at any time if on or after an Event of
Default, to all premises where Collateral is located for the purposes of
inspecting (and removing, if after the occurrence of an Event of Default) any of
the Collateral, including Seller's books and records, and Seller shall permit
Purchaser or its designee to make copies of such books and records or extracts
therefrom as Purchaser may request. Without expense to Purchaser, Purchaser may
use any of Seller's personnel, equipment, including computer equipment,
programs, printed output and computer readable media, supplies and premises for
the collection of Accounts and realization on other Collateral as Purchaser, in
its sole discretion, deems appropriate. Seller hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to Purchaser at Seller's
expense all financial information, books and records, work papers, management
reports and other information in their possession relating to Seller.

8

 

12.3. Before sending any Invoice to an Account Debtor, Seller shall mark same
with such Notice of Assignment as Purchaser may require.

12.4. Seller shall pay when due all payroll and other taxes, and shall provide
proof thereof to Purchaser in such form as Purchaser shall reasonably require.

12.5. Seller shall not create, incur, assume or permit to exist any lien upon or
with respect to any assets in which Purchaser now or hereafter holds a security
interest.

12.6. Notwithstanding Seller’s obligation to pay the Misdirected Payment Fee,
Seller shall pay to Purchaser on the next banking day following the date of
receipt by Seller the amount of:

12.6.1. Any payment on account of a Purchased Account.

12.6.2. After the occurrence of an Event of Default, any payment on account of
any Account.

12.7. Avoidance Claims.

12.7.1. Seller shall indemnify Purchaser from any loss arising out of the
assertion of any Avoidance Claim and shall pay to Purchaser on demand the amount
thereof.

12.7.2. Seller shall notify Purchaser within two business days of it becoming
aware of the assertion of an Avoidance Claim.

12.7.3. This Section shall survive termination of this Agreement.

13. Account Disputes.

13.1. Seller shall notify Purchaser promptly of and, if requested by Purchaser,
will settle all disputes concerning any Purchased Account, at Seller's sole cost
and expense. Purchaser may, but is not required to, attempt to settle,
compromise, or litigate (collectively, “Resolve”) the dispute upon such terms,
as Purchaser in its sole discretion deem advisable, for Seller's account and
risk and at Seller's sole expense. Upon the occurrence of an Event of Default
Purchaser may Resolve such issues with respect to any Account of Seller.

14. Representation and Warranties.

14.1. Seller represents and warrants that:

14.1.1. It is fully authorized to enter into this Agreement and to perform
hereunder;

14.1.2. This Agreement constitutes its legal, valid and binding obligation; and

14.1.3. Seller is solvent and in good standing in the jurisdiction of its
organization.

14.1.4. The Purchased Accounts are and will remain:

9

 



(a) Bona fide existing obligations created by the sale and delivery of goods or
the rendition of services in the ordinary course of Seller’s business;

(b) To the best of Seller’s knowledge, unconditionally owed and will be paid to
Purchaser without defenses, disputes, offsets, counterclaims, or rights of
return or cancellation;

(c) Not sales to any entity that is affiliated with Seller or in any way not an
“arms length” transaction.

14.1.5. Seller has not received notice or otherwise learned of actual or
imminent bankruptcy, insolvency, or material impairment of the financial
condition of any applicable Account Debtor regarding Purchased Accounts.

15. Indemnification.

15.1. Seller agrees to indemnify Purchaser against and save Purchaser harmless
from any and all manner of suits, claims, liabilities, demands and expenses
(including reasonable attorneys' fees and collection costs) resulting from or
arising out of this Agreement, whether directly or indirectly, including the
transactions or relationships contemplated hereby (including the enforcement of
this Agreement), and any failure by Seller to perform or observe its obligations
under this Agreement.

16. Disclaimer of Liability.

16.1. In no event will Purchaser be liable to Seller for any lost profits, lost
savings or other consequential, incidental or special damages resulting from or
arising out of or in connection with this agreement, the transactions or
relationships contemplated hereby or purchaser's performance or failure to
perform hereunder, even if purchaser has been advised of the possibility of such
damages.

17. Default.

17.1. Events of Default. The following events will constitute an Event of
Default hereunder: (a) Seller defaults in the payment of any Obligations or in
the performance of any provision hereof or of any other agreement now or
hereafter entered into with Purchaser, or any warranty or representation
contained herein proves to be false in any way, howsoever minor, (b) Seller or
any guarantor of the Obligations becomes subject to any debtor-relief
proceedings, (c) any such guarantor fails to perform or observe any of such
Guarantor's obligations to Purchaser or shall notify Purchaser of its intention
to rescind, modify, terminate or revoke any guaranty of the Obligations, or any
such guaranty shall cease to be in full force and effect for any reason
whatever, (d) Purchaser for any reason, in good faith, deems itself insecure
with respect to the prospect of repayment or performance of the Obligations.

17.2. Waiver of Notice. PURCHASER'S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES
AT ANY “DEFAULT” OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF
ITS CLAIM THERETO.

10

 

17.3. Effect of Default.

17.3.1. Upon the occurrence of any Event of Default, in addition to any rights
Purchaser has under this Agreement or applicable law, Purchaser may immediately
terminate this Agreement, at which time all Obligations shall immediately become
due and payable without notice.

17.3.2. The Late Charge shall accrue and is payable on demand on any Obligation
not paid when due.

18. Account Stated.

18.1. Purchaser shall render to Seller a statement setting forth the
transactions arising hereunder. Each statement shall be considered correct and
binding upon Seller as an account stated, except to the extent that Purchaser
receives, within thirty days after the mailing of such statement, written notice
from Seller of any specific exceptions by Seller to that statement, and then it
shall be binding against Seller as to any items to which it has not objected.

19. Amendment and Waiver.

19.1. Only a writing signed by all parties hereto may amend this Agreement. No
failure or delay in exercising any right hereunder shall impair any such right
that Purchaser may have, nor shall any waiver by Purchaser hereunder be deemed a
waiver of any default or breach subsequently occurring. Purchaser’s rights and
remedies herein are cumulative and not exclusive of each other or of any rights
or remedies that Purchaser would otherwise have.

20. Termination; Effective Date.

20.1. This Agreement will be effective on the date it is signed by the Parties,
shall continue for the Term, and shall be automatically extended for successive
Terms.

20.2. Either Party may terminate this Agreement by giving the other Party
two-month’s (“Termination Notice Period”) prior written notice of termination
(“Termination Notice”), whereupon this Agreement shall terminate on the earlier
date of the date of termination or the end of the then current Term.

20.3. All Obligations shall be due and payable on the Termination Date.

21. No Lien Termination without Release.

21.1. In recognition of the Purchaser's right to have its attorneys' fees and
other expenses incurred in connection with this Agreement secured by the
Collateral, notwithstanding payment in full of all Obligations by Seller,
Purchaser shall not be required to record any terminations or satisfactions of
any of Purchaser's liens on the Collateral unless and until Complete Termination
has occurred. Seller understands that this provision constitutes a waiver of its
rights under §9-513 of the UCC.

11

 



22. Conflict.

22.1. Unless otherwise expressly stated in any other agreement between Purchaser
and Seller, if a conflict exists between the provisions of this Agreement and
the provisions of such other agreement, the provisions of this Agreement shall
control.

23. Severability.

23.1. In the event any one or more of the provisions contained in this Agreement
is held to be invalid, illegal or unenforceable in any respect, then such
provision shall be ineffective only to the extent of such prohibition or
invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

24. Enforcement.

24.1. This Agreement and all agreements relating to the subject matter hereof is
the product of negotiation and preparation by and among each party and its
respective attorneys, and shall be construed accordingly.

25. Relationship of Parties.

25.1. The relationship of the parties hereto shall be that of Seller and
Purchaser of Accounts, and Purchaser shall not be a fiduciary of the Seller,
although Seller may be a fiduciary of the Purchaser.

26. Attorneys’ Fees.

26.1. Seller agrees to reimburse Purchaser on demand for:

26.1.1. The actual amount of all costs and expenses, including attorneys' fees,
which Purchaser has incurred or may incur in:

(a) Negotiating, preparing, or administering this Agreement and any documents
prepared in connection herewith;

(b) Any way arising out of or in connection with this Agreement, and whether or
not arising out of a dispute which does not involve Purchaser;

(c) Protecting, preserving or enforcing any lien, security or other right
granted by Seller to Purchaser or arising under applicable law, whether or not
suit is brought, including but not limited to the defense of any Avoidance
Claims or the defense of Purchaser’s lien priority;

26.1.2. The actual costs, including photocopying (which, if performed by
Purchaser's employees, shall be at the rate of $.10/page), travel, and
attorneys' fees and expenses incurred in complying with any subpoena or other
legal process in any way relating to Seller. This provision shall survive
termination of this Agreement.

12

 

26.1.3. The actual amount of all costs and expenses, including attorneys' fees,
which Purchaser may incur in enforcing this Agreement and any documents prepared
in connection herewith, or in connection with any federal or state insolvency
proceeding commenced by or against Seller, including those (i) arising out the
automatic stay, (ii) seeking dismissal or conversion of the bankruptcy
proceeding or (ii) opposing confirmation of Seller's plan there under.

27. Entire Agreement.

27.1. No promises of any kind have been made by Purchaser or any third party to
induce Seller to execute this Agreement. No course of dealing, course of
performance or trade usage, and no parole evidence of any nature, shall be used
to supplement or modify any terms of this Agreement.

28. Choice of Law.

28.1. This Agreement and all transactions contemplated hereunder and/or
evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Governing Jurisdiction.

29. Jury Trial Waiver.

29.1. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY RESULT FROM A JURY
TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

30. Venue; Jurisdiction.

30.1. Any suit, action or proceeding arising hereunder, or the interpretation,
performance or breach hereof, shall, if Purchaser so elects, be instituted in
any court sitting in the Governing Jurisdiction, in the city in which
Purchaser’s chief executive office is located, or if none, any court sitting in
the Governing Jurisdiction (the “Acceptable Forums”). Seller agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue.
Should such proceeding be initiated in any other forum, Seller waives any right
to oppose any motion or application made by Purchaser to transfer such
proceeding to an Acceptable Forum.

13

 



31. Time of the Essence.

31.1. It is agreed that time is of the essence in all matters herein.

32. Service of Process.

32.1. Seller agrees that Purchaser may effect service of process upon Seller by
regular mail at the address set forth herein or at such other address as may be
reflected in the records of Purchaser, or at the option of Purchaser by service
upon Seller’s agent for the service of process.

33. Assignment

33.1. Purchaser may assign its rights and delegate its duties hereunder. Upon
such assignment, Seller shall be deemed to have attorned to such assignee and
shall owe the same obligations to such assignee and shall accept performance
hereunder by such assignee as if such assignee were Purchaser.

34. Counterparts.

34.1. This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all signatures were upon the
same instrument. Delivery of an executed counterpart of the signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement, and any party delivering such an
executed counterpart of the signature page to this Agreement by facsimile to any
other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.

35. Notice.

35.1. All notices required to be given to any party other than Purchaser shall
be deemed given upon the first to occur of (i) deposit thereof in a receptacle
under the control of the United States Postal Service, (ii) transmittal by
electronic means to a receiver under the control of such party, or (iii) actual
receipt by such party or an employee or agent of such party. All notices to
Purchaser shall be deemed given upon actual receipt by a responsible officer of
Purchaser.

35.2. For the purposes hereof, notices hereunder shall be sent to the following
addresses, or to such other addresses as each such party may in writing
hereafter indicate:

14

 



SELLER

Address: Groveware Technologies LTD

20 Eglinton West Suite 1006

Po Box 2007

Toronto, Ontario, Canada M4R 1K8

 

Officer: Hrair Achkarian

Email address: hrair@groveware.com

PURCHASER

Address:   1549534 Alberta Inc dba iFactor

2 2642 25a Street SW

Calgary, Alberta, Canada T3E 1Z4

 

Officer: Mark Huolt

Email address: mark@ifactor.info

IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
first above written.

SELLER: Groveware Technologies LTD By: /s/ Hrair Achkarian Name: Hrair Achkarian
Title: President PURCHASER: 1549534 Alberta Inc dba iFactor By: Name: Title:



15

 



EXHIBIT 1.8.3. 

GENERAL RELEASE

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, the undersigned and each of them (collectively “Releasor”)
hereby forever releases, discharges and acquits 1549534 Alberta Inc dba iFactor
(“Releasee”), its parent, directors, shareholders, agents and employees, of and
from any and all claims of every type, kind, nature, description or character,
and irrespective of how, why, or by reason of what facts, whether heretofore
existing, now existing or hereafter arising, or which could, might, or may be
claimed to exist, of whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, each as though fully set forth
herein at length, to the extent that they arise out of or are in way connected
to or are related to that certain Factoring and Security Agreement dated .

Releasor agrees that the matters released herein are not limited to matters
which are known or disclosed, and the Releasor waives any and all rights and
benefits which it now has, or in the future may have.

Releasor acknowledges that factual matters now unknown to it may have given or
may hereafter give rise to Claims which are presently unknown, unanticipated and
unsuspected, and it acknowledges that this Release has been negotiated and
agreed upon in light of that realization and that it nevertheless hereby intends
to release, discharge and acquit the Releasee from any such unknown Claims.

Acceptance of this Release shall not be deemed or construed as an admission of
liability by any party released.

In the event of any litigation arising out of or related to this Release, the
prevailing party shall recover its reasonable attorney’s fees and expenses from
the unsuccessful party. It shall be presumed (subject to rebuttal only by the
introduction of competent evidence to the contrary) that the amount recoverable
is the amount billed to the prevailing party by its counsel and that such amount
will be reasonable if based on the billing rates charged to the prevailing party
by its counsel in similar matters.

Releasor acknowledges that either (a) it has had advice of counsel of its own
choosing in negotiations for and the preparation of this release, or (b) it has
knowingly determined that such advice is not needed.



DATED: Oct 22, 2010 Individual Releasor: /s/ Hrair Achkarian [Name of
individual], individually Entity Releasor: By: Hrair Achkarian Name: Title:





16

 

 

 